DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered.
 
	Application Status
Claims 1, 3, 11-14, 16-17, 21, 23 are amended, claims 2, 15, 22 are previously presented, claims 4-7, 9, 18-20 are cancelled, claims 8, 10 are original.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
The drawings do not have element numbers for any of the concave or convex surfaces claimed in claims 14 and 21.
Therefore, these features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The concave and convex surfaces claimed in claims 14 and 21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 “wherein is a straight line” is indefinite and generally unclear. The limitation has been examined as best understood in that applicant is attempting to claim that when the device is looked at from a side view, a straight line is formed by a planar surface. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 3762088 A) to Bainton.
In regards to claim 1, Bainton anticipates a fishing lure comprising: a corrugated sheet (Bainton; body 20) including a first end area, a second end area (Bainton; either area nearest 32 or towards 64, 66), and multiple peaks (Bainton; upper side of 2b, and B1 annotated below) and multiple troughs (Bainton; lower side of 2b and B2 annotated below), wherein the multiple peaks and the multiple troughs are between the first end area and the second end area in a first direction (Bainton; see FIG 2 below, and FIGs 9 and 10), wherein the corrugated sheet defines a first line inlet (Bainton; annotated B3) between the first end area and the second end area (Bainton; see FIG 9) on a first slope (Bainton; first slope being the slope created between peak on opposite side of 2b and trough B2) between a first peak (Bainton; between peak on the opposite side of 2b OR peak B1) of the multiple peaks and a first trough (Bainton; between trough 2b OR trough B2) of the multiple troughs, and defines a second line inlet (Bainton; B4) between the first end area and the second end area (Bainton; see FIG 9) on a second slope (Bainton; slope between the end nearest 32 and the peak on the opposite side of 2b) on an opposite side of the first peak (Bainton; opposite side of peak on opposite side of 2b) from the first slope, wherein the corrugated sheet further defines an accessory inlet in the first end area for an accessory (Bainton; either of annotated B5 below).

    PNG
    media_image1.png
    415
    820
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    298
    557
    media_image2.png
    Greyscale

In regards to claim 2, Bainton anticipates the fishing lure of claim 1 further comprising: a line-tie connector attached to the corrugated sheet through the first line inlet on the first slope and the second line inlet on the second slope (Bainton; Col 3, lines 33-39; split ring, or swiveled eye can be used to connect the lure to a trolling line, also clasp 50 is taught to attach the lure to the line, and can be used in the case of the embodiments without the fin).


In regards to claim 11, Bainton anticipates a fishing lure comprising: a corrugated sheet (Bainton; body 20) having multiple peaks and multiple troughs, wherein the multiple peaks (Bainton; upper side of 2b, and B1 annotated below) and the multiple troughs (Bainton; lower side of 2b and B2 annotated below) are between a first end area and a second end area in a horizontal direction (Bainton; see FIG 2 below, and FIGs 9 and 10), wherein the corrugated sheet defines a first line inlet (Bainton; annotated B3) between the first end area and the second end area (Bainton; see FIG 9) on a first slope (Bainton; first slope being the slope created between peak on opposite side of 2b and trough B2) between a first peak (Bainton; between peak on the opposite side of 2b OR peak B1) of the multiple peaks and a trough (Bainton; between trough 2b OR trough B2) of the multiple troughs, and defines a second line inlet (Bainton; B4) between the first end area and the second end area (Bainton; see FIG 9) on a second slope (Bainton; slope on upperside of 22 between the end nearest 32 and the peak on the opposite side of 2b) on an opposite side of the first peak (Bainton; opposite side of peak on opposite side of 2b) from the first slope, wherein the first peak is a highest point of the fishing lure in a vertical direction (Bainton; in the fishing lure embodiment without the fin such as in FIG 9, the peaks are the highest points on the fishing lure), wherein the corrugated sheet further defines an accessory inlet in the first end area (Bainton; either of annotated B5), wherein an opposite end of the first slope ends in a first trough (Bainton; opposite end of the first slope being the slope created between peak on opposite side of 2b and trough B2, ends at a trough B2), the troughs are at the lowest point of the fishing lure (Bainton; when rotated 180 degrees, the troughs are at the lowest point of the lure) and the second slope ends in a second trough (Bainton; second trough 2b).

    PNG
    media_image1.png
    415
    820
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    298
    557
    media_image2.png
    Greyscale



In regards to claim 12, Bainton anticipates the fishing lure of claim 11, further comprising: wherein the first trough (Bainton; B2) extends upward into a third slope (Bainton; slope from B2 towards 82), wherein the second trough (Bainton; 2b) extends upward into fourth slope (Bainton; slope on the underside of 22 between 2b and towards 32) wherein the fourth slope extends higher in the vertical direction than the third slope (Bainton; when the lure is flipped upside down and held such that the portion 67 is horizontal, the fourth slope on the underside of 22 between 2b and towards 32 is higher in a vertical direction).

    PNG
    media_image3.png
    334
    816
    media_image3.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 3762088 A) to Bainton in view of (US 5918406 A) to Wilson.
In regards to claim 3, Bainton teaches the fishing lure of claim 2, wherein the line-tie connector (Bainton; Col 3, lines 33-39; split ring, or swiveled eye can be used to connect the lure to a trolling line, also clasp 50 is taught to attach the lure to the line, and can be used in the case of the embodiments without the fin) is attached to the corrugated sheet such that the line-tie connector is capable of rotating at least 170 degrees relative to the corrugated sheet in a plane perpendicular to the first direction (Bainton; see FIGs 2 and 9 and 10, which show the apertures and the line tie connections. Because of the positioning of line tie connections B3 and B4, a line tie connector would be capable of moving at least 170 degrees), but fails to explicitly teach wherein a loop is formed by overlapping the line-tie connector to prevent the line-tie connector from being removed the corrugated sheet.  
Wilson teaches wherein a loop is formed by overlapping the line-tie connector to prevent the line-tie connector from being removed the corrugated sheet (Wilson; see FIG 1 where the line tie connector which goes through each of 28, loops in on itself to secure it to the corrugated sheet).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bainton such that the line tie connector of Bainton was substituted for a line tie connector of Wilson. Doing so would simply be exchanging one conventional line tie connector for another, and the motivation for doing so would be to contribute to a user’s personal preference or provide a line tie connector which is simple and inexpensive, but durable.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 3762088 A) to Bainton in view of (US 2955380 A) to Hulick.
In regards to claim 8, Bainton teaches the fishing lure of claim 1, but fails to explicitly teach wherein the accessory includes a shank and a connector, wherein the shank is attached to the corrugated sheet via the connector, and wherein the connector is configured to rotate around the shank.  
Hulick teaches wherein the accessory (Hulick; 10) includes a shank (Hulick; 14) and a connector (Hulick; Clevis 18), wherein the shank is attached to the corrugated sheet (Hulick; 19) via the connector (Hulick; see FIG 1), and wherein the connector is configured to rotate around the shank (Hulick; Col 2 lines 24-28; where the clevis 18 spins freely about 14).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Schwartz to substitute the ring connection between the accessory and the corrugated sheet of Schwartz, with the shank and connector of Hulick. The motivation for this modification would be to provide greater range of movement and motion of the accessory, providing more appealing visuals to attract fish.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 3762088 A) to Bainton in view of (US 20100071251 A1) to Kaariainen.
In regards to claim 10, Bainton teaches the fishing lure of claim 1, but fail to explicitly teach it further comprising: a grommet inserted in the accessory inlet.  
Kaariainen teaches a grommet (Kaariainen; grommets 25, [0023]) inserted in the accessory inlet (Kaariainen; opening 24).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add grommets to reinforce apertures such as those taught by Kaariainen. The motivation for making this modification would be to prevent wear and tear of the apertures by reinforcing with metal grommets.


Claim 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 3762088 A) to Bainton in view of (US 3021636 A) to Gowdy and (US 20100071251 A1) to Kaariainen.
In regards to claim 13, Bainton teaches the fishing lure of claim 12, but fails to teach as best understood wherein is a straight line is connected to the third slope, the straight line having a grommet.
Gowdy teaches a straight line (Gowdy; head or tail portion 72, 74 which are horizontal as seen in FIGs 2-3) connected to the third slope (Gowdy; each connected to a slope which could be considered a third slope).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bainton to have these straight portions as taught by Gowdy. The motivation for doing so would be to provide portions which can secure other accessories, hooks, etc. without interfering with the main corrugated reflective surface.
Bainton as modified by Gowdy fail to explicitly teach a grommet.
Kaariainen teaches a grommet (Kaariainen; grommets 25, [0023]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add grommets to reinforce apertures provided on the device of Bainton as modified by Gowdy such as those taught by Kaariainen. The motivation for making this modification would be to prevent wear and tear of the apertures by reinforcing with metal grommets.

In regards to claim 14, Bainton as modified by Gowdy and Kaariainen teach the fishing lure of claim 13, wherein the corrugated sheet is comprised of a first convex surface (Bainton; convex surface nearest 32, see FIG 1) extending into two first concave surfaces (Bainton; extends to the concave surfaces at 30 around portion 20), wherein the two first concave surfaces are connected to two second convex surfaces (Bainton; second convex surfaces at axis 4 and 5 in FIG 1), wherein the two second convex surfaces are connected to two second concave surfaces (Bainton; second concave surfaces at axis 6 and 7), wherein the two second concave surfaces are connected to a horizontal surface (Bainton; connected to 82, which is straight and would be considered horizontal when the lure is held such that 82 is horizontal), however Bainton fails to teach wherein the first convex surface spans a width less than the horizontal surface.

    PNG
    media_image4.png
    230
    413
    media_image4.png
    Greyscale

Gowdy teaches the first convex surface (Gowdy; tip portion at 15) spans a width less than the horizontal surface (Gowdy; straight surface near 28 in FIG 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the tail portion of Bainton such that its horizontal surface spans a width greater than the first convex surface as taught by Gowdy. The motivation for doing so would be to provide greater surface area on the tail portion, thus allowing the securement of multiple hooks which would increase the chances of a fish strike.

In regards to claim 15, Bainton as modified by Gowdy and Kaariainen teach the fishing lure of claim 14, wherein the first convex surface (Bainton; convex surface nearest 32, see FIG 1) is at the second end area and the horizontal surface (Bainton; connected to 82, which is straight and would be considered horizontal when the lure is held such that 82 is horizontal) is at the first end area (Bainton; end areas defined by the convex and horizontal surfaces, see FIG 9).

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 3762088 A) to Bainton.
In regards to claim 16, Bainton teaches the fishing lure of claim 11, wherein the first slope is at a 45 degree angle, wherein the second slope is at a 45 degree angle (Bainton; the angles of 45 degrees are relative, so the slopes extend at a 45 degree angle with respect to an axis which extends 45 degrees from each slope), but fails to teach wherein the multiple peaks have a sharp curve forming a 90 degree angle.
	However, one of ordinary skill in the art before the effective filing date of the claimed invention would have made an obvious matter of design choice to change the angles such that they form 90 degree angles, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The motivation for doing so would be to provide the surfaces of the lure at an angle which could maximize the amount of light reflected from the lure. 
	Additionally, there is no criticality for these specific angles to be used for the slopes or the peaks. Applicant states that it is possible to use these sizes for the angles in the specification in paragraph [00025], however, at the end of the paragraph also states “other angles and shapes are also possible for the peaks 210.” If the angles of the peaks are changed, so would be the angle of the slopes relative to the x and y axes defined in the specification. 

In regards to claim 17, Bainton teaches the fishing lure of claim 16, wherein the first line inlet and the second line inlet are arranged and sized such that a line-tie connector attached to the corrugated sheet via the first line inlet and the second line inlet is capable of rotating at least 170 degrees relative to the corrugated sheet in a plane perpendicular to the horizontal direction (Bainton; see FIGs 2 and 9 and 10, which show the apertures and the line tie connections. Because of the positioning of line tie connections B3 and B4, a line tie connector would be capable of moving at least 170 degrees relative to a plane perpendicular to the horizontal direction).


Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 3762088 A) to Bainton in view of (US 2780884 A) to Hadfield.
In regards to claim 21, Bainton teaches a fishing lure comprising: a corrugated sheet (Bainton; body 20) including multiple peaks (Bainton; upper side of 2b, and B1 annotated below) and multiple troughs (Bainton; lower side of 2b and B2 annotated below) wherein the corrugated sheet defines a first line inlet between a first end area and a second end area on a first sloped portion (Bainton; annotated B3, see FIG below, where B3 between first and second ends and is on a first slope), and defines a second line inlet between the first end area and the second end area on a second sloped portion symmetrical to the first sloped portion (Bainton; annotated B4, the inlet on the opposing side of the same peak as B3, on a second slope), wherein the corrugated sheet further defines an accessory inlet in the first end area (Bainton; either of annotated B5 below), wherein the corrugated sheet from a top view is comprised of a first convex surface (Bainton; convex surface nearest 32, see FIG 1) extending into two first concave surfaces (Bainton; extends to the concave surfaces at 30 around portion 20), wherein the two first concave surfaces are connected to two second convex surfaces (Bainton; second convex surfaces at axis 4 and 5 in FIG 1), wherein the two second convex surfaces are connected to two second concave surfaces (Bainton; second concave surfaces at axis 6 and 7), wherein the two second concave surfaces are connected to a horizontal surface (Bainton; connected to 82, which is straight and would be considered horizontal when the lure is held such that 82 is horizontal), wherein the first end area (Bainton; end area with the first convex surface near 32) spans a width less than the second end area (Bainton; second end area where 82 exists, the end area where 82 exists spans a width less than the first end area), however Bainton fails to teach wherein the first line inlet and the second line inlet and accessory inlet are positioned between the two second concave surfaces on a horizontal axis.
	Hadfield teaches wherein the first line inlet and the second line inlet and accessory inlet (Hadfield; each of 15, 15’, 15’’) are positioned between the two concave surfaces on a horizontal axis (Hadfield; see FIG 8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positioning of the inlets of Bainton such that they are repositioned between the second concave surfaces of Bainton, as taught by Hadfield which teaches the three inlets positioned between concave surfaces. The motivation for doing so would be to provide the force of the line on the lure at a centralized point, allowing the lure to move through the water and behave like bait to lure fish to the hook.

In regards to claim 22, Bainton as modified by Hadfield teach the fishing lure of claim 21 further comprising: a line-tie connector attached to the corrugated sheet through the first line inlet on the first sloped portion and the second line inlet on the second sloped portion (Bainton; Col 3, lines 33-39; split ring, or swiveled eye can be used to connect the lure to a trolling line, also clasp 50 is taught to attach the lure to the line, and can be used in the case of the embodiments without the fin).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 3762088 A) to Bainton as modified by (US 2780884 A) to Hadfield as applied to claim 22 above, in further view of (US 5918406 A) to Wilson.
In regards to claim 23, Bainton as modified by Hadfield teach the fishing lure of claim 22 further comprising: a hook (Bainton; 70) and an accessory inlet (Bainton; either of B5), but Bainton fails to teach an accessory attached to the corrugated sheet via the accessory inlet; and a hook attached to the accessory.
Hadfield teaches an accessory (Hadfield; 20) attached to the sheet via the accessory inlet (Hadfield; 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bainton to have an accessory attached to the accessory inlet as taught by Hadfield, since having an accessory further enhances the appearance of the overall lure.
Bainton as modified by Hadfield fail to teach a hook attached to the accessory. 
Wilson teaches an accessory (Wilson; 42) attached to the corrugated sheet via the accessory inlet (Wilson; inlet at the end of 30, see FIG 1); and the hook attached to the accessory (Wilson; see FIG 1 where hook 42 is attached to 44).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lure of Bainton as modified by Hadfield such that the accessory inlet has an accessory, and the hook being attached to the accessory. The motivation for doing so would be to provide visual interest for the fish, as well as camouflaging the hook such that fish can strike at the accessory and bite the hook.

Response to Arguments
Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive. 
Applicant argues that Bainton fails to anticipate the amended claim language of claim 1, because “Bainton does not describe the inlets on a single peak”.
Examiner respectfully disagrees. As can be seen below in FIGs 9 and annotated FIG 2, a peak exists between the two line inlets positioned on either side. The line inlets, which are placed on sloping surfaces that move upwards towards a peak, meet his limitation. 

    PNG
    media_image5.png
    479
    687
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    337
    692
    media_image6.png
    Greyscale

Applicant argues that Bainton fails to anticipate the amended claim language of claim 11, because “Bainton does not describe the inlets on a single peak that has opposed equal signs and the peak is not the highest point of the fishing lure.”
Examiner respectfully disagrees and first notes that the claim limitations as written indicate “an angle” “a horizontal axis” “a slope” etc. which are not provided with any terms to provide relativity to their location, orientation, size, etc. This makes these limitations very broad, as any device can be rotated and held such that an axis or an angle or a slope is made more obvious to the user. Stated differently, as an example, “a highest point of the fishing lure” can be read upon by a fishing lure held such that the point in question (the peaks, for example) are at a highest point. See for example FIG 2 below, which, in the embodiment without the fin, the peaks (opposing side of 2b, and B1) are the highest points on the fishing lure. However, if one were to rotate the fishing lure 180 degrees, it could be said then that the troughs (2b, B2) are the lowest points on the fishing lure. Examiner suggests that when indicating a position, orientation, angle, etc. of an element, applicant should reference another structure. In doing so would, the limitation would then require elements of the structure be interpreted with respect to another structure on the device, rather than an abstract position, height, axis, and so forth that can be read upon by drawing an abstract axis or tilting a device. By referencing another structure of the device when describing the peaks, the angles, and so forth, applicant’s device may be more accurately claimed.

    PNG
    media_image1.png
    415
    820
    media_image1.png
    Greyscale

Therefore, examiner asserts that the inlets are positioned on a single peak as described in the previous argument above, and that the peaks are the highest point on the fishing lure when referencing the embodiment without the fin when held in the position indicated at FIG 2. Rotated a little clockwise, the peak opposite of 2b would be considered even higher than the peak at B1. Additionally, the inlets are positioned at a same angle as indicated in FIG 9, where they are positioned symmetrically across from each other on either side of the peak.
 
Applicant argues that Bainton and Selby fail to make obvious amended claim 21 with the specific shape of the amended claim language, and argues that the shape of the device is critical to the functionality. 
The examiner notes that Selby is no longer used in the rejections above, but notes that Bainton, Bainton in view of Gowdy, and Bainton in view of Hadfield teach the limitations concerning the shape of the device (see rejections above).
Examiner notes again that the recitation of certain positions or orientations are still very broad and without reference to a specific structure or pre-defined axis, these limitations can still be read upon, and as a result, Bainton, Gowdy, and Hadfield teach the amended claim limitations as can be seen above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647